Citation Nr: 0803121	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2004 
and December 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected PTSD is characterized by 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  The veteran's GAF scores ranged 
from 45 to 60 during the appeal period.   

3.  The medical evidence of record indicates that the 
veteran's service-connected PTSD has rendered him 
unemployable under VA guidelines.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 70 
percent for service-connected    have been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2007).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met with respect to all issues decided herein and that VA has 
no further duty to notify prior to Board adjudication.  Prior 
to initial adjudication of the veteran's PTSD service 
connection claim, in correspondence dated in June 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

The RO provided the veteran with VCAA notice for his TDIU 
claim in a letter dated in October 2005.  In that letter, the 
RO explained to the veteran what the evidence needed to show 
to establish entitlement to that benefit.  The RO explained 
which portion of the evidence VA was responsible for 
obtaining and which portion the veteran was responsible for 
obtaining.  The RO also specifically requested that the 
veteran send any evidence in his possession that pertained to 
the claim. 

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and all private medical records that the veteran requested.  
The veteran also underwent a VA examination for his PTSD in 
August 2005.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Increased Rating for Post-Traumatic Stress Disorder 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD was assigned a 50 
percent rating, pursuant to Diagnostic Code 9411, effective 
November 13, 2002, the date he filed his claim.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  During the course of 
this appeal, he was granted a temporary 100 percent 
evaluation from October 26, 2004 to December 31, 2004.  
Effective January 1, 2005, the veteran's 50 percent rating 
resumed.  The Board will consider whether the veteran is 
entitled to a rating in excess of 50 percent for his service-
connected PTSD for any portion of the appeal period other 
than when he was assigned a temporary 100 percent rating.
 
PTSD is rated pursuant to the General Rating Formula for 
Mental Disorders.  Under that formula, a 70 percent rating is 
prescribed for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A GAF score of 51-60 reflects some moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Id.  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Id.  

There is a substantial amount of medical evidence in the 
claims file pertaining to the severity of the veteran's PTSD 
claim such as VAMC progress notes, inpatient treatment notes, 
outpatient treatment notes, a VA examination report, and 
psychiatric consultations.  The evidence also includes lay 
statements that the veteran and his wife submitted.  Having 
reviewed this evidence, the Board finds that the symptoms 
associated with the veteran's service-connected PTSD 
approximate the criteria for an initial 70 percent rating for 
the following reasons.  

First, the medical evidence shows near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  For example, VAMC progress 
notes, dated from June 2003 to November 2005, included 
observations of flashbacks, intrusive thoughts, nightmares, 
and depression.  The veteran's wife, J.W., in a statement 
dated in May 2005, confirmed what was reported in the 
progress notes.  Specifically, she described the veteran's 
nightmares and how he often could not sleep at night.    

Second, the medical evidence shows that the veteran's 
disability is characterized by impaired impulse control.  In 
his notice of disagreement (NOD), dated in February 2004, the 
veteran described difficulty controlling his anger with his 
customers and even admitted to walking off jobs because of 
his anger.  The veteran's wife, in a statement dated in 
February 2004, described the veteran as "unpredictable."  
Specifically, she described days when he would yell loudly, 
swear, and kick or throw things around the house.  The 
veteran's impaired impulse control is also reflected in many 
VAMC progress notes, in which health care providers noted 
that his disability was characterized by irritability or 
outbursts of anger.  

Third, the evidence demonstrates that he has difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  In numerous 
statements submitted throughout the course of this appeal, 
the veteran has expressed his frustration with others.  For 
example, in his substantive appeal, dated in May 2005, he 
claimed that he reduced the amount of time he worked as a 
plumber because his clients angered him.  The veteran also 
stated that he wanted to hit his urologist during an office 
visit because of the way the urologist spoke to him, but that 
he went home instead.  It is apparent that the veteran has 
severe difficulty adapting to worklike settings and relating 
to others.    

The veteran's GAF scores also support the conclusion that the 
veteran functions at a level approximating a 70 percent 
rating.  As shown by the medical records, the veteran's GAF 
scores ranged from a low of 45 to a high of 60 throughout the 
course of this appeal.  Scores in this range reflect moderate 
to serious impairment.  These scores, particularly the score 
of 45, reflect that the veteran is deficient in most areas 
due to PTSD.

The Board is mindful that not all of the criteria for a 70 
percent rating are met.  For example, the evidence does not 
show that the veteran's PTSD is characterized by suicidal or 
homicidal ideation, spatial disorientation, impaired speech, 
or disorientation to time, place or person.  The Board 
observes that in one VAMC progress note dated in March 2004, 
Dr. S.A. noted some past, vague suicide ideas, but did not 
elaborate.  The medical evidence is otherwise entirely 
negative for findings of suicidal ideation and the lone 
reference found in the progress note does not provide a 
sufficient basis to conclude that the veteran's PTSD is 
characterized by suicidal ideation.  Despite the absence of 
such evidence, the Board is mindful that when two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2007).  As there exists evidence that the veteran has 
deficiencies in most social and occupational situations, the 
Board resolves all benefit of the doubt in the veteran's 
favor and finds that his PTSD more nearly approximates the 
criteria for the 70 percent rating.  38 C.F.R. § 4.3 (2007).  

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's PTSD, the Board finds 
that the next higher rating of 100 percent is not warranted 
because the veteran's PTSD is not marked by total 
occupational and social impairment.  In making this finding, 
it is notable that the evidence fails to show that his PTSD 
is marked by disorientation to time or place, gross 
impairment of thought processes or communication, grossly 
inappropriate behavior, total neglect of personal hygiene, or 
obsessional rituals.  The evidence also fails to show that 
the veteran suffers from memory loss for names of close 
relatives, his own occupation, or his own name.  With the 
exception of the reference in one progress note to "past, 
vague suicide ideas," the medical evidence is entirely 
negative for findings of suicidal ideation.  The record is 
also negative for any history of violence.  Thus, there is no 
basis to conclude that the veteran is a persistent danger to 
himself or others.  Accordingly, the criteria for a 100 
percent rating have not been demonstrated.

The Board concludes that, with the exception of the periods 
discussed above when the veteran was hospitalized, the 
veteran's PTSD has not met the criteria for a rating higher 
than 70 percent for any period of the appeal period.  
Accordingly, a staged rating is not in order and a 70 percent 
rating is appropriate for all other times during the period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Total Disability Rating for Individual Unemployability

The veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disability and therefore, is entitled to a TDIU.  The Board 
agrees.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).
 
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  In determining 
unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
service-connected disabilities are met and the service-
connected disabilities are found to render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2007).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The veteran meets the schedular criteria for total 
disability.  In making this finding, the Board first 
determines that due to the veteran's 70 percent rating for 
PTSD, he meets the percentage requirements for a TDIU.  38 
C.F.R. § 4.16(a) (2007).

Second, the Board finds that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Perhaps most significant is 
that his psychiatrist, Dr. B.A., reported in a note dated in 
December 2004, that the veteran was unable to maintain 
substantially gainful employment.  Dr. B.A. diagnosed no 
psychiatric disorder other than the service-connected PTSD; 
therefore, it is apparent that the doctor's opinion was based 
on the effect the service-connected PTSD alone had on 
employability.  

The Board also relies on the VA examination report, dated in 
September 2005, in support of granting a TDIU.  In that 
report, Dr. D. stated that the veteran had been a self-
employed plumber since 1985, but had reduced his work hours 
because of his irritability.  The doctor also stated that the 
veteran had limited sleep hygiene and dream management 
skills, limited skills for the management of dissociation, 
and limited mood management skills.  This, according to Dr. 
D., compromised the veteran's ability to tolerate self-
employment and now he only worked part-time.  The Board finds 
Dr. D.'s report to be particularly probative, particularly 
because the doctor thoroughly discussed the veteran's 
history, subjective complaints, and current examination 
findings.  

In order to establish an inability to maintain a 
substantially gainful occupation, as required for a TDIU 
award pursuant to 38 C.F.R. § 3.340(a), a veteran is not 
required to submit proof that he is 100 percent unemployable.  
See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  
Instead, the regulations contemplate more flexibility in the 
employability determination.  Id.  In consideration of this 
principle, and of the evidence presented in this case, a TDIU 
is granted.     


ORDER

1.  An initial rating of 70 percent for service-connected 
PTSD is granted, subject to the law and regulations 
controlling the award of monetary benefits. 

2.  Entitlement to a TDIU is granted, subject to the law and 
regulations controlling the award of monetary benefits. 


REMAND

In his claim for compensation benefits, dated in March 2005, 
the veteran recalled noise exposure as a mine sweeper in 
Vietnam.  The veteran asserted that he currently had 
bilateral hearing loss and tinnitus as a result of this 
exposure.  A record of assignments among the veteran's 
personnel records confirmed that the veteran was a combat 
demolition specialist.  The Board, therefore, concedes in-
service noise exposure.  

The veteran was provided with a VA examination in July 2005 
to determine the nature and severity of the claimed 
conditions.  In a report of that examination, the audiologist 
did not include audiological testing findings.  According to 
the audiologist, the test results were not reliable.  
Apparently the audiologist found the veteran to be 
uncooperative during the examination.  Other medical 
evidence, however, demonstrated a current disability.  For 
example, in a subsequent audiological consultation, dated in 
July 2005, Dr. M.S. reported that the veteran had bilateral 
asymmetric high-frequency sensorineural hearing loss.  Dr. 
M.S. provided no opinion of the etiology of this hearing 
loss.

In his VA Form 9, the veteran asserted that he had cooperated 
with the VA audiological examiner and followed instructions 
during the examination.  In the appellant's brief, dated in 
May 2007, the veteran's representative requested that the 
veteran be provided with another VA audiological examination.  
The Board finds that because in-service noise exposure is 
shown, and that the medical evidence shows the existence of a 
current disability, that the veteran should be provided with 
another VA examination to determine the nature and severity 
of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with another VA 
audiological examination.  The examiner 
should be asked to provide an opinion as 
to whether any hearing loss found on 
examination is more likely than not 
related to the veteran's in-service noise 
exposure.  The examiner should also be 
asked to provide an opinion as to whether 
the veteran's tinnitus is more likely than 
not related to the in-service noise 
exposure.  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


